Name: Commission Regulation (EEC) No 1343/83 of 27 May 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 83 Official Journal of the European Communities No L 139/39 COMMISSION REGULATION (EEC) No 1343/83 of 27 May 1983 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1253/83 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1253/83 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22 . (A OJ No L 133 , 21 . 5 . 1983 , p. 26 . No L 139/40 Official Journal of the European Communities 28 . 5 . 83 ANNEX to the Commission Regulation of 27 May 1983 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 10 from 6 to 12 June 1983 (') Week No 1 1 from 13 to 19 June 1983 (') Week No 12 from 20 to 26 June 1983 (') Week No 13 from 27 June to 3 July 1983 (') 02.01 A IV b) 1 150,653 148,868 147,285 144,720 2 105,457 104,208 103,100 101,304 3 165,718 163,755 162,014 159,192 4 195,849 193,528 191,471 188,136 5 aa) 195,849 193,528 191,471 188,136 bb) 274,188 270,940 268,059 263,390 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.